FIRST DIVISION
                               BARNES, P. J.,
                            GOBEIL and PIPKIN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                  November 2, 2020



In the Court of Appeals of Georgia
 A20A1154. RUNNELLS v. THE STATE.

      GOBEIL, Judge.

      A jury found Rashawn Eugene Runnells guilty of possession of

methamphetamine, possession of marijuana, possession of a firearm during the

commission of a felony, and possession of a firearm by a convicted felon. Runnells

appeals from his judgment of conviction and the denial of his motion for new trial,

arguing: (1) the trial court erred in denying Runnells’s motion to suppress evidence

gathered as the result of an investigative stop by police; (2) the evidence was

insufficient to support the verdict for possession of methamphetamine; (3) the trial

court erred by re-submitting the methamphetamine charge to the jury after a verdict

was rendered; and (4) Runnells received ineffective assistance of counsel. Because
we find that the trial court erred in denying Runnells’s motion to suppress, we reverse

his convictions without addressing his other claims of error.

      Runnells was indicted for trafficking methamphetamine (Count 1); possession

of marijuana with intent to distribute (Count 2); possession of a firearm during the

commission of a felony (Count 3); and possession of a firearm by a convicted felon

(Count 4). His indictment was the result of evidence obtained after Sergeant Kristy

Llewellyn with the Gwinnett County Police Department conducted a brief

investigatory detention of Runnells in an apartment complex parking lot on March

20, 2018. Llewellyn suspected that Runnells had engaged in a drug transaction after

observing him for a short time, so she turned on her marked police car’s blue lights

and approached Runnells. Upon her approach to his parked vehicle, she smelled

marijuana and later saw marijuana debris in the floorboard of the vehicle. A search

of the vehicle uncovered methamphetamine, marijuana, a firearm, and other evidence

indicating the sale of narcotics.

      Before trial, Runnells’s trial counsel filed a motion to suppress contesting the

admission of the evidence obtained from Sergeant Llewellyn’s search of the vehicle.

Specifically, Runnells asserted that (1) Llewellyn’s investigatory stop of him was

unlawful; (2) there was no particularized and objective basis for suspecting that

                                          2
Runnells was engaged in criminal activity prior to the stop; (3) there was insufficient

probable cause to search the trunk of the vehicle without obtaining consent; (4) there

was insufficient probable cause to arrest Runnells; and (5) Runnells was compelled

to give evidence against himself without being informed that he had a right to refuse

cooperation with Sergeant Llewellyn’s investigation.

      Before the trial began, the trial court conducted a hearing at which Sergeant

Llewellyn testified regarding her decisions to approach Runnells’s vehicle and later

search the vehicle. The trial court ultimately denied the motion to suppress. At trial,

the jury found Runnells guilty of lesser-included offenses on Counts 1 and 2, namely,

possession of methamphetamine and possession of marijuana. Runnells was also

found guilty of Counts 3 and 4 as charged. This appeal followed.

      1. On appeal, Runnells challenges the trial court’s denial of his motion to

suppress. Specifically, Runnells argues that Sergeant Llewellyn had no particularized

and objective basis to believe that he was committing any specific crime when she

initiated the investigative detention.

      At the outset, the State argues that Runnells waived this argument. At the

suppression hearing, Runnells’s counsel told the trial court that the basis of the

motion to suppress was “that there was not probable cause to search the vehicle and

                                          3
there was not any lawful exception to search the vehicle.” Thus, the State argues that

by focusing only on the probable cause to search the vehicle at the hearing, Runnells

waived his challenge to the lawfulness of Sergeant Llewellyn’s investigatory stop.

We disagree.

      “In challenging a trial court’s denial of a motion to suppress, a defendant may

not argue on appeal grounds that he did not argue (and obtain a ruling on) below.”

Massey v. State, 350 Ga. App. 427, 430 (2) (a) (827 SE2d 921) (2019) (citation and

punctuation omitted). Here, although Runnells’s counsel chose to focus on the search

of the vehicle at the hearing, the written motion to suppress included in two places

challenges to the lawfulness of Sergeant Llewellyn’s investigatory stop of Runnells,

including the specific argument that Llewellyn did not have an objective and

particularized suspicion to stop him. Additionally, both parties questioned Llewellyn

at the hearing about her initial observations of Runnells and her decision to approach

him. Although the trial court did not make specific findings regarding Llewellyn’s

reasonable suspicion to stop Runnells, it did note that the “circumstances surrounding

how Sergeant Llewellyn first came into contact with the vehicle” bolstered the

evidence supporting probable cause for the search. Further, the trial court’s ruling

denied Runnells’s motion to suppress in full, and was based on the arguments

                                          4
presented at the hearing “and others.” Finally, Runnells again raised the lawfulness

of Llewellyn’s stop in his amended motion for new trial, pointing to the written

motion to suppress as the foundation for his objection, and the trial court denied his

motion for new trial on the merits, rather than finding that Runnells had waived the

issue in the underlying proceedings.1

      The State cites no cases to support its assertion that by failing to specifically

articulate the lawfulness of the stop during the hearing, Runnells waived this issue for

appeal. We find that where (1) Runnells raised the issue specifically in his written

motion, (2) the parties questioned Sergeant Llewellyn sufficient to create a record on

the issue, (3) the trial court’s ruling denied the motion to suppress in full and was

based on arguments presented at the hearing “and others,” and (4) the trial court did

not find a waiver when presented with the issue in the motion for new trial, Runnells

properly raised this argument below and received a ruling by the trial court sufficient

to allow for appellate review.2 Compare Smith v. State, 205 Ga. App. 848, 848-849

      1
        After his motion to suppress was denied, Runnells was not required to object
again at trial. See Kilgore v. State, 247 Ga. 70, 70-71 (274 SE2d 332) (1981).
      2
        We do note, however, that the focus of the motion to suppress hearing does
necessarily limit the record in this case, as Llewellyn was questioned only briefly
about her decision to detain and question Runnells. Our holding on the lawfulness of
the stop is therefore limited to the facts as they were developed in the record.

                                           5
(2) (424 SE2d 60) (1992) (appellant waived issue that was not included in written

motion to suppress, but did not waive issues that were “adequately raise[d]” in written

motion), Wingate v. State, 347 Ga. App. 341, 342 (1) (819 SE2d 502) (2018) (issue

not raised in written motion to suppress, but raised in post-hearing brief was properly

preserved for appellate review), with Bryant v. State, 326 Ga. App. 385, 387 (756

SE2d 621) (2014) (where appellant did not raise an argument “in his motion to

suppress or at the hearing on the motion,” issue was waived on appeal) (emphasis

supplied).

      We now consider the merits of Runnells’s argument on appeal. “In reviewing

the grant or denial of a motion to suppress, we construe the evidence in a light most

favorable to upholding the trial court’s findings and judgment.” Adkinson v. State,

322 Ga. App. 1, 1 (743 SE2d 563) (2013) (citation and punctuation omitted). Here,

however, Sergeant Llewellyn was the only witness relevant to the issue before us, and

Runnells makes no dispute as to her credibility or the facts to which she testified, nor

did the trial court make any credibility determinations or factual findings to resolve

any conflicts in the evidence. Thus, “we conduct a de novo review of the trial court’s

application of law to the undisputed facts.” Hughes v. State, 269 Ga. 258, 259 (1)

(497 SE2d 790) (1998).

                                           6
      Sergeant Llewellyn testified at the motion to suppress hearing that she had four

years’ experience on the narcotics squad of her police department, and had extensive

training in drug investigations. On the night of the incident, Llewellyn was

conducting a random patrol of an apartment complex in a “very high crime” area

known for drug activity and recent robberies. It was dark at the time. She noticed a

vehicle parked “oddly” behind several other parked vehicles. There was a Hispanic

male standing at the driver’s side door, who looked as if he was engaged in “some

sort of contact with the driver” of the oddly parked vehicle. When the Hispanic male

saw Llewellyn’s police car, he ran from the scene.

      At that point, Llewellyn suspected that the man had engaged in some kind of

drug transaction or sale of stolen property with the driver of the vehicle. However,

Llewellyn did not see any actual hand-to-hand transaction or exchange between the

two. She moved her police car closer to the parked vehicle and noticed a passenger

in the vehicle. The driver, later identified as Runnells, got out of the car and popped

its hood, looking at the engine as if something was wrong with the car. The driver

went back into the driver’s seat, popped the trunk, and got out again and placed a

backpack into the trunk. Llewellyn then decided to engage the driver; she

“repositioned [her] car so that [she] could approach him.” Choosing to bypass a first-

                                          7
tier stop, she turned on her blue lights, and got out of her police car. As she

approached the vehicle, she noticed a strong smell of marijuana coming from the

vehicle.

      After speaking to Runnells outside of the car, and while speaking to the

passenger who was still inside the car, Llewellyn observed small bits of marijuana

throughout the floorboard of the car. The passenger told Llewellyn she had just

finished smoking marijuana. At that point, Llewellyn decided that she was going to

search the vehicle based on her observations of marijuana. During the search,

Llewellyn discovered the evidence that led to the charges against Runnells.

      In this case, the State concedes that Llewellyn’s interaction with Runnells

constituted a second-tier investigatory detention, and we agree. By positioning her

marked police car near Runnells’s vehicle and activating her blue lights before

approaching him, Runnells reasonably could have concluded that he was not free to

leave before speaking to Llewellyn.3 Compare O’Neal v. State, 273 Ga. App. 688,


      3
         Indeed, had Llewellyn not activated her police car’s blue lights, her approach
and questioning of Runnells would have been well within the permissible scope of
a first-tier investigation. See Rogers v. State, 206 Ga. App. 654, 656-657 (1) (426
SE2d 209) (1992) (police officer not required to have an articulable suspicion before
approaching stopped vehicle to speak to occupants, so long as encounter involves no
coercion or detention of citizens).

                                          8
689-690 (616 SE2d 479) (2005) (police car pulling up behind stopped vehicle and

activating blue lights and sirens before approaching stopped vehicle constituted a

second-tier encounter), and McKinley v. State, 213 Ga. App. 738, 739 (445 SE2d 828)

(1994) (unmarked police car pulling up next to stopped vehicle and activating blue

lights before officer directed suspect to get back into his vehicle constituted second-

tier encounter), with McClain v. State, 226 Ga. App. 714, 716-717 (1) (487 SE2d

471) (1997) (officers pulling up beside stopped vehicle in police car without

activating blue lights and approaching suspect to ask questions constituted a mere

first-tier interaction and did not require reasonable suspicion).

      In a second-tier investigatory detention, “a police officer, even in the absence

of probable cause, may stop persons and detain them briefly, when the officer has a

particularized and objective basis for suspecting the persons are involved in criminal

activity.” State v. Banks, 223 Ga. App. 838, 839-840 (479 SE2d 168) (1996) (physical

precedent only), citing Terry v. Ohio, 392 U. S. 1 (88 SCt 1868, 20 LE2d 889) (1968).

“A reasonable suspicion is more than a subjective, unparticularized suspicion or

hunch,” and “[t]he officer’s action must be justified by specific and articulable facts

which, taken together with rational inferences from those facts, reasonably warrant



                                          9
that intrusion.” Rogers v. State, 206 Ga. App. at 659 (3) (citations and punctuation

omitted).

      Sergeant Llewellyn testified consistently at the suppression hearing and the

trial about her basis for stopping Runnells, which consisted of her knowledge that the

area was a high crime area, her observation of Runnells’s vehicle parked “oddly” in

the parking lot, and her observation of the Hispanic male standing at the driver’s side

door who then ran away from the vehicle after spotting her police car. We

acknowledge that these facts provided Llewellyn with a basis to increase her level of

suspicion of Runnells. However, whether that level of suspicion was enough to justify

a second-tier investigatory detention is a another question, and a close one.

      On one hand, our Supreme Court and this Court have held that a police officer

witnessing a suspect fitting a pattern of criminal behavior in a high-crime area is not

sufficient to provide a reasonable, articulable suspicion to detain the suspect. See

Hughes v. State, 269 Ga. 258 at 260-261 (1) (second-tier detention unjustified and

denial of motion to suppress reversed where suspect was driving in high-crime area,

picked up man from street and continued driving slowly throughout neighborhood

back to where the passenger was picked up; officer suspected that passenger was

buying drugs from suspect based on pattern of behavior in neighborhood); Holmes

                                          10
v. State, 252 Ga. App. 286, 287-289 (556 SE2d 189) (2001) (second-tier detention

unjustified and trial court’s denial of motion to suppress reversed where suspect was

walking through parking lot known for drug activity, briefly stopped at the window

of a parked car, changed his walking direction after noticing the police, and appeared

nervous when approached by the police); Adkinson, 322 Ga. App. at 2-3 (second-tier

detention unjustified and trial court’s denial of motion to suppress reversed where

suspect was observed at a motel located in an area known for heavy drug activity;

suspect parked his vehicle, climbed the motel stairs, disappeared from view for a few

minutes, then came back down to his vehicle and drove off); Williams v. State, 327

Ga. App. 239, 244 (758 SE2d 141) (2014) (second tier detention unjustified and trial

court’s denial of motion to suppress reversed where suspect was observed entering

briefly and departing an apartment that was being surveilled as the location of

suspected drug sales; officers did not have a particularized suspicion that Williams

was engaged in wrongdoing at the time of the investigatory stop). In these cases,

although some additional observation of the suspects was warranted, the detentions

of the suspects were found to be unlawful, and, in all four cases, the orders of the trial

court finding otherwise were reversed.



                                           11
      On the other hand, where a suspect was observed directly making a hand-to-

hand exchange with another individual, our Court has found sufficient justification

to warrant a second-tier detention. See Lambright v. State, 226 Ga. App. 424, 425-

427 (1) (487 SE2d 59) (1997) (noting that officer’s “became “articulable” the moment

he saw the hand-to-hand exchange” between suspect and third party). Further, where

suspects were observed making what an officer suspected were hand-to-hand drug

transactions, combined with some additional suspicious behavior from the suspect,

we have found investigatory detentions to be warranted. See State v. Preston, 348 Ga.

App. 662, 665 (824 SE2d 582) (2019) (second-tier detention was justified and trial

court’s order suppressing evidence was reversed where suspect was observed making

what an experienced officer believed to be multiple hand-to-hand drug transactions

with multiple individuals over a five-minute period; suspect also changed his

behavior after noticing police by moving his vehicle from where it was parked in

front of a gas station’s store to a gas pump to begin pumping gas); Thompson v. State,

230 Ga. App. 131, 132-133 (495 SE2d 607) (1998) (trial court’s denial of motion to

suppress affirmed where suspect was observed near another individual, engaged in

what an experienced officer suspected to be a drug transaction, and both the suspect

and the other individual left “skiddishly” after observing police; officer approached

                                         12
suspect in a first-tier encounter, where suspect gave suspicious answers to officer’s

questions before officer escalated the encounter to second-tier detention; this Court

specifically listed suspect’s suspicious behavior during first-tier encounter as part of

the basis for officer’s reasonable, articulable suspicion).

      We conclude that the facts in Runnells’s case lie somewhere between the

Hughes/Adkinson line of cases and the Lambright/Preston line of cases. Although

Sergeant Llewellyn testified plainly that she did not observe any hand-to-hand

exchange between Runnells and the Hispanic male who later fled the scene, she

witnessed them engaged in some way, and she did suspect that some kind of

transaction had occurred. However, the record reflects that Llewellyn witnessed only

“some sort of contact” between the two men, and she did not specify whether she

observed any physical contact between them, versus observing mere communication.

Additionally, when pressed, Llewellyn could not specifically articulate her suspicion

about what she observed, explaining that she “figured there was some sort” of crime

taking place, either “an illegal drug transaction” or “possibly stolen property being

sold.”4

      4
        Llewellyn further equivocated about what type of criminal activity she
suspected had occurred, stating, “we have a lot of different crimes that could have
been occurring.”

                                          13
      Based on the totality of the circumstances, we conclude that Sergeant

Llewellyn’s level of suspicion was more akin to the “pattern of behavior” level of

suspicion criticized in Hughes and Adkinson than the more specific and articulable

suspicion found in Lambright or Preston. As in Adkinson, Llewellyn inferred that

Runnells “fit a pattern of behavior” by being oddly parked in a high-crime area and

having a third party standing at his driver-side window who had some fear of the

police. 322 Ga. App. at 3. “In other words, the stop was not based upon a

particularized suspicion; rather, it was based upon [Runnells’s] conformity to a

general pattern of behavior.” Id. Accordingly, we conclude that, “[a]lthough

[Runnells’s] behavior might have justified closer observation, the officer lacked

sufficient information to believe that [Runnells], in particular, was engaged in illegal

activity so as to provide a reasonable, articulable suspicion to justify the stop.” Id.

      Significant to our conclusion is also that Llewellyn made no allegation that she

saw Runnells commit a traffic violation or any other crime while observing him, she

was not patrolling the apartment complex as a part of any specific ongoing drug

investigation, and she was not looking for anyone matching Runnells’s or his

passenger’s description. See Adkinson, 322 Ga. App. at 3 (listing facts that could

potentially have provided officer with reasonable articulable suspicion). Further,

                                          14
although the Hispanic male seen interacting with Runnells at the vehicle ran when he

saw Llewellyn’s police car, Runnells himself “did not . . . attempt to avoid police

detection or act in any erratic manner.” Id.; Hughes, 269 Ga. at 260 (1) (noting that

suspicious behavior by suspect after observing police could be significant in

determining reasonable articulable suspicion).5 Thus, additional indicia of criminal

behavior that could have contributed to Llewellyn’s level of suspicion were not

present in this case.

      For all of the reasons stated above, and based on a totality of the circumstances,

we conclude that Sergeant Llewellyn did not have sufficient justification for her

investigatory detention of Runnells. While Llewellyn’s suspicions turned out to be

warranted, when we look, as we must, at the basis of her suspicions prior to the


      5
         Llewellyn testified that, after the Hispanic male fled and she repositioned her
police car, she witnessed Runnells get out of the vehicle, look under the vehicle’s
hood, and retrieve something from inside the vehicle and place it in trunk. However,
she did not testify that she found this behavior suspicious or that it contributed to her
decision to approach Runnells’s vehicle. As noted above, this is one example of how
the focus of the motion to suppress hearing may have limited the record in this case.
Had Llewellyn been pressed more extensively on her reasons for detaining Runnells,
it is possible that she would have articulated additional reasons. However, we are
limited to the testimony as it was provided by Llewellyn. See Jorgensen v. State, 207
Ga. App. 545, 545-547 (428 SE2d 440) (1993) (considering the reasons articulated
by the officer to form basis for investigatory stop when reviewing denial of motion
to suppress)

                                           15
initiation of the detention, we find it insufficient to meet the “particularized and

objective” basis required. Rogers v. State, 206 Ga. App. at 659 (3) (that an officer’s

hunch that is later proved correct “is not sufficient to justify, ex post facto, a seizure

that was not objectively reasonable at its inception”) (citation and punctuation

omitted). Accordingly, the trial court erred in denying Runnells’s motion to suppress

the results of such detention and subsequent search, and we must reverse his

convictions on this basis.

      2. Our holding in Division 1 renders it unnecessary to address Runnells’s

remaining enumerations of error.

      Judgment reversed. Barnes, P. J., and Pipkin, J., concur.




                                           16